Case: 1:17-cv-00272-KLL Doc #: 89 Filed: 04/07/21 Page: 1 of 5 PAGEID #: 257




                                          UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION (Cincinnati)


      MARTIN J. WALSH 1 , Secretary of Labor,               Case No. 17-cv-272
      U.S. Department of Labor,


              Plaintiff;                                    Judge: Litkovitz (consent)

                        V.


      MONROE TRADES, CORP., ct. al.,

              Defondants.



                                          AGREED SETTLEMENT ORDER

             Plaintiff, Marlin .I. Walsh, Secretary oflabor, United States Department of Labor, filed a

  complaint alleging that Defendant� violated the provisions of sections 6, 7, 11, and 15 of the Fair

  Labor Standards Act of I 938, as Amended (29 U.S.C. § 201 el seq.) (hereinafter "the Act').

             Defendants, having answered and denied the allegations in the complaint, admit to the
 jurisdiction of this Court over them and the subject matter of this action.

            Now, therefore upon agreement of the attorneys for Plainti ff and Defendants, and for cause .

  shown, it is hereby:

            OU.DERED AND JUDGMENT IS HEREBY ENTERED against Defendants p ursuant

  to Sections I 6(c) and 17 of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. 20 I et

 seq., as follows:



  This action was commenced on April 24, 2017, in the name of Edward C. Hugler, at that time, the
  1

 Actjng Secretary of Labor. On March 23, 2021, Martin J. Walsh became the Secretary of Labor. Mr.
 Wal:sh is being automatically substituted as tbe Plaintiff, pursuant to Fed. R. Civ. P. 25(d), and the caption
 of this action is amended accordingly.




       ---------· ··-·······--·-···---···--·. ·--   .
Case: 1:17-cv-00272-KLL Doc #: 89 Filed: 04/07/21 Page: 2 of 5 PAGEID #: 258




                                                     I

          IT IS ACKNOWLEDGED, pursuant to Section 16(c) of the Act, that Defendants have

  paid to Plaintiff the total amount of $4,800.00, half of which represents the unpaid overtime

  compensation, and half of which represents the liquidated damages hereby found to be due, for

  the period September 8, 2013 to September 7, 2015, to the former employees named in Exhibit

  A, attached hereto and made a part hereof; in the amounts set forth therein.

                                                    II

          Plaintiff shall distribute the amounts refcn-ed to above, or the proceeds thereof, to the

  persons named in Exhibit A. in the amounts so indicated, less applicable tk<lu1.:tions for the

  empk>yees' share of PICA, Medicare and withho Id ing taxes, (Defondants shall be responsihle for

  the employer's share of Fl CA, Medicare and other applicable taxes and any other necessary

  payments to the appropriate federal and state revenue authorities for the employees listed on

  Exhibit A) or to their estates, if that be necessary, and any amounts of unpaid overtime

  compensation or liquidated damages not so distributed within a period of three (3) years from the

  date of receipt thereof shall pursuant to s1�ction 16(c) ofthe Act, be covered into the Treasury of

  the United States as miscellaneous receipt,;.

                                                   III

         IT IS FURTHER ORDERED that Defendants shall not request, solici� suggt:sl, or

  coerce, directly, or in<lirt:ctly, any employee to retum or to offer to return to Defendants or to

  someone else for Defendants, any money in the form of cash, check, or any other form, for

  wages previously due or to become due in the future to said employee under the provisions of

  this Judgment or the Act; nor shall Defendants accept, or receive from any employee, either

  directly or indirectl y, any money in the form of cash, check, or any other form, for wages


                                                    2




                                                         . ----· ·--··-   ·· · ··-·-· ·----·-   ----- ----------
Case: 1:17-cv-00272-KLL Doc #: 89 Filed: 04/07/21 Page: 3 of 5 PAGEID #: 259




  hert:tofore or hereafter paid to said employee under the provisions of this Judgment or the Act;

  nor shall Defendants discharge or in any other manner discriminate, nor solicit or encourage

  anyone else to discriminate, against any such employee because such employee has received or

  retained money due to him from Defendants under the provisions of this Judgment or the Act.

                                                   JV

          Defendants represent that they do not presently employ any employees. Defendants,

  though not admitting liability, agree that if in the future they employ any employees, they will

  comply with the provisions of Sections 6 (min imum wage), 7 (overtime), 11 (recordkeeping) of

  the Act and the applicable regulations.

                                                   V

          The patties agree that the instant action is deemed to solely cover De fondants' business

  and operations between September 8, 2013 and September 7, 20 I 5 for all claims raised in the

  Complaint as a result ofthe Secretary's investigation. By entering into thic; Judgment, Plaintiff

  does not waive his right to conduct filturc investigations of Defendants under the provisions of

  the FLSA and to take appropriate enforcement action with respect to any violations di,;closed by

  such investigalions.

                                                  VJ

         Each patty shall bear his/their own fees and od1er expenses incurred by such party in

  connection with any stage of this proceeding to date wilh no costs and expenses, including, but

  not limited to, any and all costs and expenses referenced under the Equal Access to Justice Act,

  as Amended.




                                                   3
Case: 1:17-cv-00272-KLL Doc #: 89 Filed: 04/07/21 Page: 4 of 5 PAGEID #: 260




            IT JS SO ORDERED.

  Dated this   _2 day of      (½./!.
                           __.,�.c....,ai:::...:..
                                         -=-:,=--·   2021.

                                                                �;<.�
                                                                KAREN L. LITKOVIT�
                                                                United States Magistrate Judge


   For Defendants:                                           For Plaintiff, Secretary of Labor, U.S. Dept. of
                                                             Labor:
   The undersigned represents he is the pen,on               MATTHEW SCHEFF              DigitallysignedbyMATTHEWSCHEFF

   named below: and has the authority to sign                                            Date: 2021.04.0610:17:04-04'00'

   this du<.:ument on behalf of Defendants and               MATTHEW M. SCJillFF {0082229)
   consents to the entry ofthis Agreed                       Trial Attorney
   Settlement Order.


                     6
                                                             Dated: April 6, 2021

   . ll4t'ICr
   MOHAMMRB1M. BASSINI
                          tt t,/'�i(l      ;                 United States Department ofLabor
                                                             Office of Solicitor
   On behalf 01Ddendants                                     1240EastNinth St.,Room 881
   Dated: D4 {04      ( 1sfL I                               Cleveland, OH 44199
                                                             (216) 522-3878

 /4d�w#�
                                                             (216) 522- 7172 (Fax)
                                                             scheff matthew@dol.gov

                                                             OF COUNSEL:
   MICHAEL W. HAWKINS (12707)
   Trial Attorney                                            ELENA S. GOLDS EIN
                                                                                 T


   Dated:    df.- (]½,. 2£':)- (                             Deputy Solicitor of Labor

                                                             CHRISTINE Z. I-JERI
  Dinsmore & Shoh� LLP                                       Regional Solicitor
  255 East Fifth Street, Suite 1900
  Cincinnati, OH 45202                                       LEAH A. WILLIAMS
  (513) 977-8270                                             Associate Regiona I Solicitor
  (513) 977-8 I 41
  michae I. hawk i ns(@dins more.co 111




                                                         4
              Case: 1:17-cv-00272-KLL Doc #: 89 Filed: 04/07/21 Page: 5 of 5 PAGEID #: 261




                                                 EXHIBIT A

                                                  Back     Liguidated
                                  Emolovee       Wae:es    Damaees       Total
                             Barrett, Jason      $243.67       $243.67     $487.34
                             Cowdrey, Melissa    $286.30       $286.30     $572.60
                             Raj, Dhilon         $578.34       $578.34   $1,156.68
                             Evans, Angela        $48.31        $48.31      $96.62
                             Ferris, Nathan      $239.88       $239.88     $479.76
                             Parks, Jeremy       $115.70       $115.70     $231.40
                             Sawab, Abderrahim   $257.14       $257.14     $514.28
                             Stafford, Nathan     $38.65        $38.65      $77.30
                             Storer, Olivia       $43.24        $43.24      $86.48
                             Terrell, Samantha   $215.64       $215.64     $431.28
                             Vansaw, Marc        $100.77       $100.77     $201.54
                             Ward, Danielle       $86.26        $86.26     $172.52
                             Young, Angela       $146.10       $146.10     $292.20
                             Total:                                      $4,800.00




                                                     5




·-·-·--··---·---
